828 F.2d 1134
Jose Luis LOPEZ-RAYAS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICES, Respondent.
No. 85-4732.

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Oct. 9, 1987.
Jose Luis Lopez-Rayas, pro se.
David H. Lambert, Dist. Director, I.N.S., New Orleans, La., William J. Chambers, Dist. Director, I.N.S., Dallas, Tex., for other interested parties.
Madelyn E. Johnson, Morris H. Deutsch, Attys., Edwin Meese, III, Atty. Gen., U.S. Dept. of Justice, Robert L. Bombough, Office of Immigration Lit., Civ. Div., Allen W. Hausman, Asst. Director, Richard M. Evans, Lauri Steven Filppu, Marshall Tamor Goldine, Attys., Washington, D.C., for respondent.
Petition for Review of an Order of the Immigration and Naturalization Service.
Before JOHNSON, RUBIN, and JONES, Circuit Judges.
OPINION ON APPLICATION FOR REHEARING
(Opinion August 13, 1987, 5th Cir.1987, 825 F.2d 827)
ALVIN B. RUBIN, Circuit Judge:


1
Considering the letter of the Rev. Justin J. Lucio as an application for rehearing, and the reply of the United States Department of Justice thereto, the motion for rehearing is denied.  As the Government's letter notes, this decision does not in any way prejudice petitioners' rights under the Immigration Reform and Control Act of 1986.  Our affirmance of the Board's denial of the Lopez-Rayas' application for suspension of deportion has no effect on their right to temporary residence status under the 1986 statute.  The temporary cards issued to them under that statute protect them from execution of the Board's deportation order until final adjudication of the applications for temporary residence status.